DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 1/22/2021, in which claims 1, 6 and 7 have been amended, claims 5 and 15-20 have been canceled and entered of record.
3.   Claims 1-4 and 6-14 are pending for examination.

Response to Remarks/Arguments
4.     Paragraphs [0084], [00119], [00154], [00159], [00161], [00175], [00178], [00189] and [00200] of the specification have been amended to correct typographical errors. Based on the amended paragraphs, the objections of the specification are withdrawn.
5.    Claim 1 has been amended to recite “a voltage control signal generator” for its dependent claims 12-14 depend upon to overcome the U.S.C. § 112(b) rejection. Thus, the 35 U.S.C. § 112(b) rejections of claims 12-14 are withdrawn accordingly.

Allowable Subject Matter 
6.    Claims 1-4 and 6-14 are allowed.
7.   Independent claim 1 has been amended to incorporate the allowable subject matter of
original dependent claim 5 (now canceled), as indicated in the previous Office Action dated 11/04/2020.
8.    The following is a statement of reason for indication of allowable subject matter:    
         Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the voltage level controller comprises: a command input circuit configured to receive a command to control the operation of the semiconductor device; a sub-operation control signal generator configured to generate a plurality of sub-operation control signals to control the peripheral circuit to perform a plurality of sub-operations corresponding to the command; a set value storage configured to store a plurality of set values to be used for the operation of the semiconductor device; a voltage control condition storage configured to store at least one condition, the at least one condition with ability to change the voltage level of the internal power supply voltage; and a voltage control signal generator configured to determine whether the at least one condition is satisfied based on the plurality of sub-operation control signals, the plurality of set values, and the command”, and a combination of other limitations thereof as recited in the claim. Claims 2-4 and 6-14 depend on claim 1.       
9.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TRI M HOANG/Primary Examiner, Art Unit 2827